EXHIBIT 10.13

 

AMENDED FORM OF DIRECTOR RETIREMENT AND SPLIT DOLLAR AGREEMENT

 

First Northern Bank of Dixon

Director Retirement Agreement and Related Death Benefits

Amendments

 

Whereas, First Northern Bank of Dixon (“Bank”) and                     
(“Director”) desire to amend (1) the First Northern Bank of Dixon Director
Retirement Agreement, (2) Addendum A First Northern Bank of Dixon Split Dollar
Agreement, and (3) Split Dollar Policy Endorsement (collectively “Agreements”)
entered into between the Bank and Director,

 

Whereas, Article 7.5 and Article 7.15 of the First Northern Bank of Dixon
Director Retirement Agreement and Article 7.1 of Addendum A First Northern Bank
of Dixon Split Dollar Agreement require that any such amendments be written and
signed by both the Bank and Director,

 

Whereas, before signing this agreement amending the Agreements both the Bank and
Director either (1) consulted and obtained independent legal and financial
counsel with respect to the legal operations and financial impact of the
amendments to the Agreements, or (2) freely and voluntarily decided not to have
such consultation and advice,

 

Now Therefore, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to the following changes to Agreements:

 

A. First Northern Bank of Dixon Director Retirement Agreement

 

The Bank and Director agree that the First Northern Bank of Dixon Director
Retirement Agreement shall be modified as follows:

 

  •   Replace the entirety of Article 3 with the following:

 

Article 3

Death Benefits

 

If, at the time of the Director’s death, the Director’s Split Dollar Agreement
and Endorsement has not been terminated by reason of policy surrender or lapse
then no benefits are payable hereunder.

 

If, at the time of the Director’s death, the Director’s Split Dollar Agreement
and Endorsement has been terminated by reason of policy surrender or lapse then
the Bank shall continue to pay to the Director’s beneficiary(ies) the benefit
payable to Director as a result of Article 2.1, 2.2, 2.3, or 2.4, as applicable
at Termination of Service, until the entire benefit due to Director (assuming
the Director had not died prior to full payment of benefits) is paid by the
Bank.

 

B. Addendum A – First Northern Bank of Dixon Split Dollar Agreement

 

The Bank and Director agree that the First Northern Bank of Dixon Split Dollar
Agreement shall be modified as follows:

 

  •   Delete the entirety of Section 2.4.



--------------------------------------------------------------------------------

C. Split Dollar Policy Endorsement, First Northern Bank of Dixon Split Dollar
Agreement

 

The Bank and Director agree that the Split Dollar Policy Endorsement shall be
modified as follows:

 

  •   Insert at the beginning of paragraph 2 the following sentence:

 

“If the Split Dollar Agreement has not been terminated by Section 7.2(a) of the
Split Dollar Agreement, then the beneficiary(ies) of Insured shall be entitled
to amounts defined in this section 2.”

 

  •   Replace the entirety of paragraph 4 with the following:

 

“4 The Insured shall have the right to exercise all settlement options with
respect to that portion of the death proceeds designated in paragraph (2) of
this endorsement.”

 

In Witness Whereof, the Director and a duly authorized Bank officer have signed
this agreement to amend the Agreements as of December 31, 2004.

 

The Director:  

Director

The Bank:

First Northern Bank of Dixon

By:

   

Its:

   